Judgment unanimously affirmed.
Memorandum: On appeal from a judgment convicting him of sodomy in the first degree and endangering the welfare of a child, defendant contends that he was denied effective assistance of counsel and that the evidence was insufficient to sustain the conviction. The contentions are without merit. Defendant was provided meaningful representation (see, People v Baldi, 54 NY2d 137). The trial evidence was sufficient and the verdict is supported by the weight of evidence (see, People v Bleakley, 69 NY2d 490). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Sodomy, 1st Degree.) Present — Boomer, J. P., Green, Balio, Boehm and Fallon, JJ.